

Exhibit 10.16
DESCRIPTION OF LONG-TERM DISABILITY ARRANGEMENT
The Company makes available an executive disability coverage program to provide
disability benefits to its named executive officers and other management
employees. The executive disability coverage is designed to replace 66 ²/³ % of
the base salary, bonuses and incentive compensation of the employee up to a
maximum of $25,000 per month benefit. Under the executive disability coverage,
the employee pays for the premiums.
In addition to the above coverage, the Company provides supplemental disability
coverage for its President and Chief Executive Officer, Karl G. Glassman. This
supplemental disability coverage provides the following benefits:
 
Name
 
Annual Premium*
 
Monthly Benefit
 
Benefit Period
Karl G. Glassman
 
$
1,185
 
$
4,200
 
Until Age 65
* Under the supplemental disability coverage, the Company pays for the premium.

 

